Exhibit 10.01

EMPLOYMENT AGREEMENT

This Agreement is made and entered into as of the 1st day of May 2013 by and
between BANK OF GUAM, a Guam corporation (herein called the “Bank”) and LOURDES
A. LEON GUERRERO, (herein called the “President”) (herein called “Agreement”).

NOW, THEREFORE, in consideration of the mutual promises of the parties to the
Agreement, it is hereby agreed as follows:

1. Employment. Bank hereby designates and employs President, and President
hereby accepts employment with Bank, as its President and Chief Executive
Officer.

2. Term. This Agreement shall be for a term commencing from January 1, 2013, and
terminating on December 31, 2017.

3. Duties. President shall be the Chief Executive Officer of the Bank, and
shall, subject to the control of the Board of Directors of said Bank, have
general supervision, direction and control of the business and affairs of the
Bank. President shall have the general powers and duties of management usually
vested in the office of the President of a corporation, and shall have such
other powers and duties as may be prescribed by the Board of Directors of the
Bank, or the By-Laws. In connection therewith, upon direction of the Board of
Directors, President shall make necessary and reasonable business trips for
which she will be reimbursed or expenses will be provided in accordance with
such regulations as may be established by the Board of Directors. Included
herewith shall be trips to visit with officials of correspondent banks and
technical seminars as may be available.

4. Extent of Services. President shall devote her full time, attention and
energy to the business of Bank and shall not, during the term of this Agreement,
be engaged in any other business activities, unless such activities are
reasonably determined by the Board of Directors of Bank not to be in competition
or in conflict with the commercial banking business of Bank.

5. Base Compensation. As regular compensation for President’s services
hereunder, Bank shall pay President an annual base salary of Three Hundred
Thousand Dollars and 00/100 ($300, 000.00) during each year of the term hereof,
payable in equal installments not less frequently than monthly (herein called
“Base Compensation”).



--------------------------------------------------------------------------------

6. Adjustments to Base Compensation. The Base Compensation shall be adjusted
annually to reflect the increase, if any, in the cost-of-living by adding
thereto an amount obtained by multiplying the Base Compensation by the
percentage of which the level of the Consumer Price Index for the United States
has increased over its level as of the date of commencement of the term of
Agreement (herein called, together with Base Compensation, the “Adjusted Base
Compensation”).

Following the end of each year of this Agreement and within thirty (30) days
after the release of the United States Bureau of Labor Statistics of the figures
for such year, Bank shall pay to the President the amount of any additional
compensation to which she is entitled as a result of such cost-of-living
adjustment.

7. Incentive Bonus. As an incentive to President for her continuing services and
contributions to the growth and profitability of Bank, President shall be paid,
in addition to her Adjusted Base Compensation, an Incentive Bonus as follows:

(a) Subject to the quarterly adjustments at Section 8 below, an amount equal to
two percent (2%) of current net profits of the Bank after taxes or Two Hundred
Thousand Dollars ($200,000.00), which ever is less, payable in capital stocks of
the Bank or in cash, or combination, at the option of President. The maximum
amount shall be subject to review by the Board of Directors of Bank annually and
appropriate adjustments shall then be made.

(b) The Incentive Bonus shall be computed and payable quarterly, within fifteen
(15) days following each quarter except that each of the first quarterly
payments of the Incentive Bonus shall be subject to adjustment, either increase
or decrease, depending on the Bank’s final audited financial statements of the
preceding year by the Bank’s independent accountants.

(c) At the option of the President, the Board of Directors are authorized to
defer up to One Hundred Thousand Dollars ($100,000) of the annual incentive
bonuses payable by receiving, in lieu of cash, fully vested Phantom Stock Units
paying dividend equivalents, such Phantom Stock Units to equal the amount
deferred, coupled with an option to purchase at the then fair market value three
(3) shares of the Common Stock of the Bank of Guam for each one Phantom Stock
Unit granted.



--------------------------------------------------------------------------------

(d) President shall have the right to (1) continue to hold both the Phantom
Stock Units and the Stock Options and receive on each Phantom Stock Unit an
amount equivalent to the dividend paid on each share of Common Stock (the
“Dividend Equivalent”); or (2) tender her Phantom Stock Units to the Bank for
purchase by the Bank at the then fair market value; or (3) exercise her Stock
Options. Upon tender by President of her Phantom Stock Units for cash she will
forfeit her rights to the Stock Options; or upon exercise of her Stock Options
she will forfeit her rights to the Phantom Stock Units and the Dividend
Equivalents.

8. Adjustments To Bonus. On an annual basis, the President shall submit an
annual budget and strategic plan to the Board. Based upon the criteria contained
within the budget and strategic plan, the Incentive Bonus of the President shall
be adjusted on a quarterly basis as follows:

(a) If the then current Return on Equity (ROE) of the Bank is below the
preceding three-year average ROE of the Bank, then the Incentive Bonus shall be
reduced by ten percent (10%);

(b) If the then current Return on Assets (ROA) of the Bank is less than that of
the Bank’s peer group as published in the Federal Deposit Insurance
Corporation’s (FDIC) Uniform Bank Performance Report, then the Incentive Bonus
shall be reduced by ten percent (10%);

(c) If the then current Bank’s FDIC Commercial Examination Composite Rating
(FDIC Rating) is 2 or better, there shall be no reduction to the Incentive
Bonus; if the FDIC Rating is 3, then Incentive Bonus shall be reduced by fifteen
percent (15%); if the FDIC Rating is 4, then the Incentive Bonus shall be
reduced by fifty percent (50%); if the FDIC Rating is 5, then the Incentive
Bonus shall be reduced by one-hundred percent (100%);

(d) If the then current Total Adversely Classified Items to Tier 1 Capital of
the Bank plus the Allowance for Loan and Lease Losses is greater than
twenty-five percent (25%), then the Incentive Bonus shall be reduced by ten
percent (10%);



--------------------------------------------------------------------------------

(e) If the Efficiency Ratio of the Bank does not meet the following goals of the
Bank, the Incentive Bonus shall be reduced by five percent (5%):

 

Year

  

Goal

2013

   75%

2014

   74%

2015

   73%

2016

   72%

2017

   71%

For purposes of this Section 8, the ROA, ROE, FDIC Rating, Total Adversely
Classified Items to Tier 1 Capital, Allowance for Loan and Lease Losses and
Efficiency Ratio shall all be derived from any report of management submitted to
the Board of Directors at the Board Meeting immediately preceding the date of
any adjustment. If any dispute arises as to the calculations of any of such
figures, the Compensation Committee, subject to Board approval, shall make the
sole determination of such figures using whatever resources the Committee shall
deem reasonably necessary. Attached to this Agreement and made a part hereof by
this reference as Exhibit A, is a worksheet, which shall be used by the Bank to
calculate the Incentive Bonus of the President.

9. Other Compensation or Benefits. In addition to the Adjusted Base Compensation
and Incentive Bonus and any other compensation provided hereunder, Bank shall
provide President with the following:

(a) A one-month vacation, at full pay.

(b) A health insurance, an accident insurance and disability insurance of a type
and in an amount generally made available by Bank to its executive employees, at
Bank’s sole cost and expense.

(c) A group term life insurance that is generally available to Bank’s executive
employees, at Bank’s sole expense and cost. As additional consideration for the
making of this Agreement by the President, the Bank agrees that such policy
shall at Bank’s sole cost and expense be maintained in full force and effect at
all times from the date hereof, if conditions of Bank’s group insurance coverage
permit, during the remaining life of the President, and until her death,
notwithstanding and regardless of the conclusion of term of this Agreement, the
termination of employment of the President by the Bank in the capacity of
President or any change in the capacity of her employment or the terms or
conditions thereof, and without any condition whatsoever other than the making
of this Agreement.

(d) A motor vehicle, at Bank’s sole cost and expense, together with
comprehensive insurance including public liability, in amounts not less than the
amount required by law. All reasonable operating expenses shall be paid by Bank.



--------------------------------------------------------------------------------

(e) A membership in a golf and country club located within the Bank’s service
area, at Bank’s sole cost and expense. Upon termination of this Agreement,
Bank’s obligation to pay the fixed monthly dues for such membership shall cease
and the ownership of such membership shall vest in the President, provided,
however, that President continues to pay such fixed monthly dues from the date
of termination.

(f) Free utilities-power, water, sewer, telephone-at the President’s primary
residence.

(g) A life insurance on such terms as is mutually agreeable between the parties,
at Bank’s sole expense and cost, in the sum of $500,000.00.

(h) A bank owned life insurance that offers retirement benefits that is or will
be made generally available to Bank’s executive employees, at Bank’s sole
expense and cost.

10. Business Expenses. Bank shall pay or reimburse President upon submission of
an itemized account by her for all reasonable business expenses incurred by
President in promoting, pursuing or otherwise furthering the business of Bank,
including, but not limited to expenses for travel, meals, hotel accommodations,
entertainment, gifts and the like.

11. Payments Following Disability. Upon the permanent disability of the
President, Bank shall pay to the President, or her assigns, the Adjusted Base
Compensation, together with all Incentive Bonuses, for the remainder of the term
of this Contract.

12. Successors and Assigns. This Agreement and all the terms and conditions
hereof shall be binding upon and inure to the benefit of the Bank, including any
successor entity to Bank by liquidation, merger, consolidation, reorganization,
sale of assets or otherwise, and to the President, and when applicable, to her
heirs, successors and assigns.

13. Retirement Plans. Employee may participate in any retirement plan of Bank
and to receive payments thereunder. In addition, the bank will provide employee
with a Supplemental Executive Retirement Plan as described in the attached
Exhibit B.

14. Non-Assumption. The services to be performed by President under this
Agreement are personal to her, and may not be assumed by any other party except
with Bank’s prior written consent.



--------------------------------------------------------------------------------

15. Entire Agreement. The making and execution of this Agreement by the parties
hereto have been induced by no representations, statements, warranties or
agreements other than those expressed herein. This Agreement embodies the entire
understanding of the parties, and there are no further or other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter hereof, unless specifically referred to herein by reference.

16. Amendments. This Agreement and any term hereof may be changed, waived,
discharged, or terminated only by an instrument in writing signed by the party
against whom enforcement of such change, waiver, discharge or termination is or
would be sought and without the necessity of additional consideration.

17. Notices. All communications and notices hereunder shall be deemed to have
been properly given or served for all purposes when personally delivered to the
party to whom it is directed, or in lieu of such personal service, if received
by certified or registered United States mail, postage prepaid, at the following
addresses:

 

  If to Bank at:    P.O. Box BW      Hagatna, Guam 96910   If to President at:
   P.O. Box 11031      Tamuning, Guam 96931

Either party may change the address provided above by giving written notice of
such change to the other party as herein provided.

18. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited or invalid under such
law, such provision shall be ineffective to the extent of the prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

19. Law. This Agreement shall be governed under and construed in accordance with
the law of Guam.

20. Attorney’s Fees. In the event of any action, suit or proceeding brought
under or in connection with this Agreement, the prevailing party therein shall
be entitled to recover, and the other party thereto agrees to pay, costs and
expenses in connection therewith including reasonable attorney’s fees,
disbursements and expenses.



--------------------------------------------------------------------------------

21. Board Approval. This Contract is made pursuant to the Resolution of the
Board of Directors adopted unanimously at its regular monthly meeting on
April 22, 2013.

22. Headings. The headings of the sections of this Agreement have been included
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above mentioned.

 

BANK OF GUAM, a Guam corporation (herein called the “Bank”) By:  

/s/ ROGER P. CROUTHAMEL

ROGER P. CROUTHAMEL

  Its Authorized Representative  

/s/ LOURDES A. LEON GUERRERO

LOURDES A. LEON GUERRERO

  (herein called the “President”)